Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on July 8th, 2019.  Claims 1 to 2, 4 to 8, and 10 to 12 are pending and examined below.  Claims 3 and 9 are canceled.

Response to Arguments
	The objections to the drawings and specification are withdrawn.
Regarding the rejections under 35 U.S.C. 101, the Applicant's arguments filed June 8th, 2022 have been fully considered but they are not persuasive.  The claims are directed to an abstract idea (a mental process in particular) despite the Applicant’s arguments otherwise.  In particular, the Examiner wishes to point out that the entire invention could be achieved using only human mental power, conventional tools like pencil and paper, and two human beings.  For example, the claims can be easily achieved by leaving a driver sitting in the driver’s seat.  A user can then walk up to the vehicle and show the driver a piece of paper with a drawing or code on it.  The driver authenticates this piece of paper and then turns on the car and obeys the command.  There is nothing in the claims that prevent the claimed invention from being performed purely mentally.  Indeed, anyone who has sat waiting in a double-parked car and then moved the car when a traffic officer or neighborhood resident told them to move the car has performed a version of this same mental process.
Regarding the prior art rejections, the Applicant’s arguments with respect to claim(s) 1 to 2, 4 to 8, and 10 to 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the Examiner is using Sato (JP 4479487 B2), hereinafter known as Sato, in view of Kiester et al. (US 20090183255 A1), hereinafter known as Kiester, and in view of Kim et al. (US 20170132482 A1), hereinafter known as Kim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“communication unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 2, 4 to 8, and 10 to 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only discusses what the communication unit does, not its structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 1, the language “a camera installed on a front surface and a rear surface of a double-parked vehicle” is impossible to achieve in reality.  Under the broadest reasonable interpretation, no camera can simultaneously be positioned at the front and back of a normal vehicle.  Therefore the camera’s position is indefinite and claim 1 is rejected under 35 U.S.C. 112(b).  Based on ¶[0035] of the specification, the examiner is interpreting this camera as a pair of cameras.
Claim 7 recites the limitations “the communication unit” and “the camera”.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 7 is rejected under 35 U.S.C. 112(b).
	Claims 2, 4 to 6, 8, and 10 to 12 are rejected as being dependent on the already rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 2, 4 to 8, and 10 to 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process involving observation ("receive an image") and evaluation ("direction corresponding to code information"). This judicial exception is not integrated into a practical application because the apparatus recites the steps of the mental process itself and does not include a practical application beyond the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (controller and code information) are recited generically and at a high-level.

The examiner presents the following analysis based on the independent claims to justify this conclusion.  See MPEP 2106 for more information.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Yes, claim 1 is directed to a machine and claim 7 is directed to a method.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong A: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, claims 1 and 7 recite an abstract idea.  Specifically, the claims recite the same mental process that any driver has while reading and following road signs or similar visual instructions.  This mental process involves judgment (“compare the first image…”).
Step 2A, prong B: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements are cameras, a communication unit, a controller, and code information.  The practical application is the avoidance or resolution of double-parking.  The camera is a form of mere data gathering and therefore a form of insignificant extra-solution activity (see MPEP 2106.05(g)).  A communication unit is an example of receiving or transmitting data and is considered a form of well-understood, routine, and conventional activity (MPEP 2106.05(d)).  A controller amounts to merely a generic computer and the code information recited abstractly at a very high level of generality.  These elements amount to well-understood, routine, and conventional activity in this field of endeavor.  As such, the claims do not recite additional elements that integrate the judicial exception into the practical application, since these elements amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to more significantly more than the judicial exception?
No, the additional elements are generic, recited at a high-level, and conventional to these kinds of applications.

This analysis does not change for the dependent claims.  The dependent claims only change aspects of the mental process and do not introduce any significant additional elements.  Therefore the analysis does not change and all claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 4479487 B2), hereinafter known as Sato, in view of Kiester et al. (US 20090183255 A1), hereinafter known as Kiester, and in view of Kim et al. (US 20170132482 A1), hereinafter known as Kim.
Regarding claim 1, Sato teaches an apparatus for controlling movement of a double-parked vehicle, the apparatus comprising:
a camera installed on the double-parked vehicle and configured to take a second image including code information displayed on the screen of a second terminal; (Sato, ¶[0027] of STIC translation, "Hereinafter, an in-vehicle control apparatus according to an embodiment of the present invention will be described with reference to the accompanying drawings. FIG. 1 is a diagram showing a concept of an in-vehicle control device, and FIG. 2 is an outline of a flow of internal processing executed by the vehicle application execution ECU 6 (FIG. 3, details will be described later). A QR code (2 dimensional image information of the present invention) displayed on a display device of a terminal device (a recording medium of the present invention) such as a portable telephone 2 ; Alternatively, the QR code printed on the card 3 (the recording medium of the present invention) is read by the vehicle-mounted camera 4 (the reading means of the present invention) mounted on the vehicle 1, and the control of the actuator in the vehicle is performed in accordance with the content of the QR code in the vehicle application execution ECU 6.")
a controller configured to control the double-parked vehicle to move in a direction corresponding to the code information in the second image. (Sato, ¶[0017] of STIC translation, "In addition, it is also possible for the control information in the vehicle-mounted control device of the present invention to include a drive control command for controlling the drive of the actuator, and the operation control device may be configured to control the operation of the actuator based on the drive control command. With this configuration, it is possible to control the actuator with the latest and optimum control method only by reading the 2 dimensional image information without performing a dedicated command operation, thereby contributing to a comfortable drive."; and Sato, ¶[0027] of STIC translation, " Hereinafter, an in-vehicle control apparatus according to an embodiment of the present invention will be described with reference to the accompanying drawings. FIG. 1 is a diagram showing a concept of an in-vehicle control device, and FIG. 2 is an outline of a flow of internal processing executed by the vehicle application execution ECU 6 (FIG. 3, details will be described later). A QR code (2 dimensional image information of the present invention) displayed on a display device of a terminal device (a recording medium of the present invention) such as a portable telephone 2 ; Alternatively, the QR code printed on the card 3 (the recording medium of the present invention) is read by the vehicle-mounted camera 4 (the reading means of the present invention) mounted on the vehicle 1, and the control of the actuator in the vehicle is performed in accordance with the content of the QR code in the vehicle application execution ECU 6.")
Sato does not explicitly teach moving the vehicle in the direction given on the code, but it does teach a broader form, specifically a “drive control command” which includes the narrower concept of moving a vehicle in a particular direction.  It would have been obvious to a person having ordinary skill in the art to combine the control apparatus of Sato with direction-specific codes, because direction-specific codes are simply a narrower form of Sato’s “drive control commands” and are the simplest way to represent forward and backward movement commands.  In addition, Sato does not teach “turning on” the vehicle in response to the comparison, but the broadest reasonable interpretation of “drive control command” includes the notion of activating the vehicle, which is required for any movement of the vehicle.  Therefore, it would have been obvious to a person having ordinary skill in the art that the vehicle should be turned on before any control is implemented.
Sato does not teach a pair of cameras but Kim teaches the following:
a pair of cameras installed on a front surface and a rear surface. (Kim, ¶[0065], "The rear camera 195b and the front camera 195 may be respectively positioned near a trunk switch and at an emblem or near the emblem.")
It would have been obvious to a person having ordinary skill in the art to combine the apparatus of Sato with the pair of cameras of Kim, because a pair of cameras allows for the vehicle to see objects and any images in front of or behind the vehicle, which allows for both forward and backward motion directly without having to turn the vehicle, greatly improving the convenience of motion the vehicle as needed.
Sato in view of Kim does not teach the communication unit and comparison step but Kiester teaches the following:
a communication unit configured to receive a first image including code information from a first terminal. (Kiester, ¶[0001], "Features of the invention include replicating server-based functionality on the client according to a particular authentication protocol to enable local client login according to the same authentication protocol but without any communication with the server."; and Kiester, ¶[0026], "In turn, the workstation (when not connected to the server) requires an instance of the stored bar code value of the server for comparison to the scanned bar code, to which, the stored bar code value is replicated on the client workstation when the server and client are in communication.")
a controller configured to compare the first image received the communication unit with the second image captured by the camera, and when the first image and the second image match as a result of the comparison, to turn on the double-parked vehicle (Kiester, ¶[0026], "As a representative example, if users login at their workstation with an employee bar code that gets scanned and sent to a server for authentication, the received bar code is compared to a stored bar code value for the user. If the two are the same, login between the server and client workstation is successful. If not, login is unsuccessful, including perhaps limiting or preventing total workstation functionality. In turn, the workstation (when not connected to the server) requires an instance of the stored bar code value of the server for comparison to the scanned bar code, to which, the stored bar code value is replicated on the client workstation when the server and client are in communication. Thereafter, users disconnect from the server and login locally on the client by scanning their employee bar code. The scanned login information (e.g., bar code) is verified against the bar code value information of the server earlier replicated. If the two are the same (scanned bar code is the same as the replicated bar code value), disconnected login of the client is successful. Otherwise, login is unsuccessful and, as before, whole or partial computing functionality of the client may be prevented. As will be seen below, information needing to be replicated on the client workstation varies according to the authentication method selected.")
It would have been obvious to a person having ordinary skill in the art to combine the apparatus of Sato in view of Kim with the communication unit and comparison step of Kiester, because these elements may increase the security of the comparison step when communications are difficult and therefore ensure only properly authorized users may use this apparatus. (Kiester, ¶[0007], “At a high level, methods and apparatus teach accessing client workstations with one or more strong authentication protocols while disconnected from network appliances, e.g., servers. Server-based functionality is replicated on the client when the two are in communication to enable later local client login according to a particular strong authentication protocol when the two are no longer in communication.”).  Furthermore, the combined teachings of Sato in view of Kim in further view of Kiester allow for a simpler and easier form of identification.

Note: that the login process of Kiester is analogous to “turning on” the vehicle, since as a result of the comparison, access is granted to the device.  As discussed above, the broadest reasonable interpretation of controlling a vehicle includes the notion of activating the vehicle, and this combination would have been obvious to a person having ordinary skill in the art.
Claim 7 is a different embodiment of claim 1, and as a result, it can be rejected by substantially the same arguments used to reject claim 1.
Regarding claim 4, Sato in view of Kim and Kiester teaches an apparatus for controlling movement of a double-parked vehicle wherein
the controller is configured to control the double-parked vehicle to move in an opposite direction to a photograph direction of the camera (Sato, ¶[0017], “In addition, it is also possible for the control information in the vehicle-mounted control device of the present invention to include a drive control command for controlling the drive of the actuator, and the operation control device may be configured to control the operation of the actuator based on the drive control command. With this configuration, it is possible to control the actuator with the latest and optimum control method only by reading the 2 dimensional image information without performing a dedicated command operation, thereby contributing to a comfortable drive.”).
Sato in view of Kim and Kiester does not explicitly teach moving the vehicle in the opposite direction, but it does teach a broader form, specifically a “drive control command” which includes the narrower concept of moving a vehicle in any particular direction.  It would have been obvious to a person having ordinary skill in the art to combine the control apparatus of Sato in view of Kim and Kiester with direction-specific codes, because direction-specific codes are simply a narrower form of Sato in view of Kim and Kiester’s “drive control commands” and are the simplest way to represent forward and backward movement commands.
Claim 10 is a different embodiment of claim 4, and as a result, it can be rejected by substantially the same arguments used to reject claim 4.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim and Kiester as applied to claims 1 and 7 above, and further in view of Lin et al. (US 20100082444 A1), hereinafter known as Lin.
Regarding claim 2, Sato in view of Kim and Kiester does not teach an apparatus for controlling movement of a double-parked vehicle wherein
the code information includes bar code information indicative of driver identification information of the double-parked vehicle.
However, Lin teaches
the code information includes bar code information indicative of driver identification information of the vehicle (Lin, ¶[0228], “For example, the scanner 48 may be used to scan a barcode on a driver's license to input the customer's name as the order identifier.”).
It would have been obvious to a person having ordinary skill in the art to combine the movement-controlling apparatus of Sato in view of Kim and Kiester with the bar code identification method of Lin, because driver’s licenses often have bar codes and are used to identify drivers and as such drivers would naturally carry this information with them as a means of identification when driving.
Claim 8 is a different embodiment of claim 2, and as a result, it can be rejected by substantially the same arguments used to reject claim 2.

Claims 5 to 6 and 11 to 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim and Kiester as applied to claims 1 and 7 above, and further in view of Miyake et al. (US 20110106365 A1), hereinafter known as Miyake.
Regarding claim 5, Sato in view of Kim and Kiester does not teach an apparatus for controlling movement of a double-parked vehicle wherein
the controller controls movement of the double-parked vehicle according to a change in a display size of the code information received through the camera (Miyake, ¶[0054], “Alternatively, the controller may control the display to change the display mode of the icon when the controller determines that a vehicle speed is equal to or larger than a first predetermined speed. The controller may control the display to restore the display mode of the icon when the controller determines that the vehicle speed is equal to or smaller than a second predetermined speed after the display mode of the icon is changed. The second predetermined speed is smaller than the first predetermined speed. Further, the display mode of the icon may include a display size of the icon. The controls the display to enlarge the display size of the icon when the controller determines that the vehicle speed is equal to or larger than the first predetermined speed, and the controller controls the display to reduce the display size of the icon when the controller determines that the vehicle speed is equal to or smaller than the second predetermined speed after the display size of the icon is enlarged.”).
It would have been obvious to a person having ordinary skill in the art to combine the movement-controlling apparatus of Sato in view of Kim and Kiester with the code display size changing method of Miyake, because changing the size of symbols to represent different data is common in the data science and visualization fields and the speed is a common quantity associated with movement.
Claim 11 is a different embodiment of claim 5, and as a result, it can be rejected by substantially the same arguments used to reject claim 5.
Regarding claim 5, Sato in view of Kim and Kiester does not teach an apparatus for controlling movement of a double-parked vehicle wherein
the controller is configured to control the double-parked vehicle to move when a display size of the code information received through the camera becomes larger than a reference display size, and further configured to control the double-parked vehicle to stop when the display size of the code information received through the camera becomes smaller than the reference display size (Miyake, ¶[0054], “Alternatively, the controller may control the display to change the display mode of the icon when the controller determines that a vehicle speed is equal to or larger than a first predetermined speed. The controller may control the display to restore the display mode of the icon when the controller determines that the vehicle speed is equal to or smaller than a second predetermined speed after the display mode of the icon is changed. The second predetermined speed is smaller than the first predetermined speed. Further, the display mode of the icon may include a display size of the icon. The controls the display to enlarge the display size of the icon when the controller determines that the vehicle speed is equal to or larger than the first predetermined speed, and the controller controls the display to reduce the display size of the icon when the controller determines that the vehicle speed is equal to or smaller than the second predetermined speed after the display size of the icon is enlarged.”).
It would have been obvious to a person having ordinary skill in the art to combine the movement-controlling apparatus of Sato in view of Kim and Kiester with the code display size changing method of Miyake, because changing the size of symbols to represent different data is common in the data science and visualization fields and the speed is a common quantity associated with movement.
Claim 12 is a different embodiment of claim 6, and as a result, it can be rejected by substantially the same arguments used to reject claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gorlin (US 20160019496 A1) and Nogami et al. (US 20120235805 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667